DETAILED ACTION
This action is responsive to the application No. 16/538,286 filed on August 12, 2019. The amendment filed on March 9, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 14 and 17-23 are currently pending and being considered in the Office Action. Claims 1-13, 15, and 16 are cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph (U.S. Pub # 2009/0267238) of record in view of Johnson (U.S. Pub # 2019/0121775) of record and Kariyazaki (U.S. Pub # 2017/0179050).
Regarding independent Claim 14, Joseph teaches a method for fabricating a package stack structure, comprising: 
providing a first substrate (Fig. 1A: 132, paragraph [0014]) having a first circuit portion (paragraph [0019]: “in one embodiment, some of the interposers … 134 … are semiconductor chips (similar to the semiconductor chip 130 of FIG. 1Bii), and the others are interposers without any device (similar to the interposer 130 of FIG. 1Bi). In one embodiment, the interposer 132 is a voltage regulation chip 132”; equivalent to Fig. 1Bii: 130a’, 130a’’, 130b’, 130b’’, & 131, paragraph [0015]) and at least one second substrate (Figs. 1A-1Bi: 130, paragraph [0014]) having a second circuit portion (at least 130a’, 130a’’, 130b’, 130b’’, & 131), wherein a predefined layer number of first circuit layers (Fig. 1Bii: 130a-d, paragraphs [0015] & [0047]) and second circuit layers (Fig. 1Bi: 130a-c, paragraphs [0015] & [0047]) is disposed in the first substrate (132) and the second substrate (130), respectively, wherein the predefined layer number of the first circuit layers and the second circuit layers includes a first layer number (130a-d; four circuit layers) for the first circuit portion (Fig. 1Bii) and a second layer number (130a-c; three circuit layers) for the second circuit portion (Fig. 1Bi), and the first layer number (four) for the first circuit portion (Fig. 1Bii) is different from the second layer number (three) for the second circuit portion (Fig. 1Bi); 
disposing at least one electronic component (Fig. 1A: 136, paragraph [0014]) on the first substrate (132), wherein the electronic component (136) is a semiconductor chip (paragraph [0014]); and 
stacking the first substrate (132) via a plurality of supporting bodies (Fig. 1A: 132’, paragraphs [0017]) on the second substrate (130) to form a space (not labeled; adjacent to 132’) between the first substrate (132) and the second substrate (130) to constitute a carrier component (Fig. 1A: 100, paragraph [0014]) having the first circuit layers (130a-d) and the second circuit layers (130a-c), and electrically connecting the electronic component (136) to the first circuit layers (130a-d) and the second circuit layers (130a-c), wherein the width of the electronic component (136) is less than a width of the second organic material substrate (130).
Joseph is silent with respect to a first organic material substrate and at least one second organic material substrate, wherein a width of the electronic component is less than a width of the first organic material substrate. (Emphasis added)
	Johnson discloses a method for fabricating a package stack structure, comprising:
	providing a first organic material substrate (Fig. 6B: 655, paragraphs [0071]); and
	stacking the first organic material substrate (655) at least one second organic material substrate (Fig. 6B: 615, paragraphs [0065]) via a plurality of supporting bodies (not labeled; one of ordinary skill in the art would recognize the black circles in Fig. 6B between 615 and 655 as representing solder balls) on the second organic material substrate (615) to form a space (not labeled; space adjacent to black circles in Fig. 6B between 615 and 655) between the first organic material substrate (655) and the second organic material substrate (615).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “first organic material substrate and at least one organic material substrate” teachings of Johnson to the method of Joseph because Johnson discloses in at least paragraph [0040] that using either organic or silicon interposers may suitably be used in a stacked semiconductor device package. It has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07.
Joseph as modified by Johnson is silent with respect to wherein a width of the electronic component is less than a width of the first organic material substrate.
Kariyazaki discloses a method for fabricating a package stack structure, comprising:
providing a first substrate (Fig. 5: 40, paragraph [0054]) and at least one second substrate (Fig. 5: 30, paragraph [0055]); 
disposing at least one electronic component (Fig. 5: 10, paragraph [0039]) on the first substrate (132), wherein the electronic component (136) is a semiconductor chip (paragraph [0014]), wherein a width of the electronic component (10) is less than a width of the first substrate (132).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “width of the electronic component is less than a width of the first organic material substrate” teachings of Kariyazaki to the device of Joseph as modified by Johnson because one of ordinary skill in the art would recognize that substrates possessing different functionality may have different widths, and that stacking substrates that are narrower on top of substrates that are wider improves stability. Further, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP § 2144.04.IV.A. Applicant does not disclose any particular advantage or performance difference arising from the electronic component having a width less than a width of the first organic material substrate.
Regarding Claim 18, Joseph as previously modified teaches the method of claim 14, wherein the first organic material substrate (134) is stacked with a plurality of the second organic material substrates (130 & Fig. 1A: 132, paragraph [0014]), and the second organic material substrates (130 & 132) are stacked with each other via a plurality of supporting members (Fig. 1A: 132’, paragraph [0017]).
Regarding Claim 19, Joseph as previously modified teaches the method of claim 14, wherein the supporting bodies (132’ & 134’) are electrically connected to the first organic material substrate (134) and the second organic material substrate (130).
Regarding Claim 20, Joseph as previously modified teaches the method of claim 14, further comprising stacking the second organic material substrate (130) via a plurality of conductive elements (Fig. 1A: 130’, paragraph [0015]) on a circuit board (Fig. 1A: 110, paragraph [0014]; although not explicitly disclosed as a “circuit board,” one of ordinary skill in the art would consider it obvious that a circuit board may be used as a substrate on which multiple interposers and integrated circuits may be stacked).
Regarding Claim 21, Joseph as previously modified teaches the method of claim 20, wherein the conductive elements (130’) are electrically connected to the circuit board (110) and the second organic material substrate (130).

Claims 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph (U.S. Pub # 2009/0267238) of record in view of Johnson (U.S. Pub # 2019/0121775) of record and Kariyazaki (U.S. Pub # 2017/0179050) as applied to claim 14 above, and further in view of Hoffmeyer (U.S. Pub # 2020/0176368) of record.
Regarding Claim 17, Joseph as previously modified by Johnson and Kariyazaki teaches the method of claim 14, and is silent with respect to a heat dissipater disposed on the first organic material substrate.
Hoffmeyer discloses a carrier component and a method for fabricating a package stack structure, comprising:
a heat dissipater (Fig. 3B: 314, paragraph [0031]) disposed on the first organic material substrate (112).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “heat dissipater disposed on the first organic material substrate” teachings of Hoffmeyer to the method of Joseph because Hoffmeyer discloses in paragraph [0031] that a lid may be added for structural stability and to aid in heat conduction.
Regarding Claim 23, Joseph as previously modified by Johnson and Kariyazaki teaches the method of claim 14, and is silent with respect to wherein the first organic material substrate and the second organic material substrate have different coefficients of thermal expansion.
Hoffmeyer discloses a carrier component and a method for fabricating a package stack structure wherein the first organic material substrate (Fig. 1C: 120, paragraph [0027]) and the second organic material substrate (Fig. 1C: 112, paragraphs [0023] & [0025]) have different coefficients of thermal expansion (paragraphs [0027]: “top side interposer 120 may be similar in construction and material as… the bottom side interposer 110” & [0042]: “a coefficient of thermal expansion of the bottom side interposer is between a coefficient of thermal expansion of the semiconductor chip and a coefficient of thermal expansion of the chip carrier”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “first organic material substrate and the second organic material substrate have different coefficients of thermal expansion” teachings of Hoffmeyer to the method of Joseph as previously modified because Hoffmeyer discloses in paragraph [0003] that the use of intermediate CTE chip carriers may help minimize CTE mismatch induced warp.

Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph (U.S. Pub # 2009/0267238) of record in view of Johnson (U.S. Pub # 2019/0121775) of record and Kariyazaki (U.S. Pub # 2017/0179050) as applied to claim 20 above, and further in view of Cooney (U.S. Pub # 2009/0002963) of record.
Regarding Claim 22, Joseph as previously modified by Johnson and Kariyazaki teaches the method of claim 20, and is silent with respect to wherein the second organic material substrate and the circuit board have different coefficients of thermal expansion, and the second organic material substrate has a coefficient of thermal expansion between a coefficient of thermal expansion of the circuit board and a coefficient of thermal expansion of the first organic material substrate.
Lee discloses a package stack structure wherein a second substrate (Fig. 5: 60, paragraph [0017]) and a circuit board (Fig. 5: 52, paragraph [0017]) have different coefficients of thermal expansion (paragraphs [0013] & [0018]-[0019]), and the second substrate (60) has a coefficient of thermal expansion between a coefficient of thermal expansion of the circuit board (52) and a coefficient of thermal expansion of a first substrate (Fig. 5: 54, paragraph [0017]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “second organic material substrate and the circuit board have different coefficients of thermal expansion, and the second organic material substrate has a coefficient of thermal expansion between a coefficient of thermal expansion of the circuit board and a coefficient of thermal expansion of the first organic material substrate” teachings of Cooney to the method of Joseph because Cooney discloses in paragraph [0013] that an interposer having an intermediate coefficient of thermal expansion relative to the circuit board and the substrate may reduce thermal stresses between the substrate and circuit board. Further, Joseph discloses in paragraph [0019] that the stacked substrates may be either semiconductor chips or interposers in various embodiments, and therefore one of ordinary skill would recognize that although Cooney discloses that the first substrate is a die, the principle of reducing thermal stresses between elements may be applied to other types of substrates as well.

Response to Arguments
Applicant's arguments filed March 9, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s first argument (p. 5 line 34-p. 6 line 7), Applicant argues that the prior art of Joseph fails to teach the limitation “a width of the electronic component is less than a width of the first organic material substrate” as recited in claim 14.
	Examiner respectfully submits that although Joseph is silent with respect to the limitation in question, it would be obvious to modify the device of Joseph in view of the teachings of Kariyazaki as a means of stacking substrates to provide stability in the device. Therefore, the claimed invention is rendered obvious by the prior art.
	Regarding Applicant’s second argument (p. 6 line 8-p. 8 line 6), Applicant argues that the prior art of Joseph fails to teach the limitation “a predefined layer number of first circuit layers and second circuit layers is disposed in the first substrate and the second substrate, respectively, wherein the predefined layer number of the first circuit layers and the second circuit layers includes a first layer number for the first circuit portion and a second layer number for the second circuit portion, and the first layer number for the first circuit portion is different from the second layer number for the second circuit portion” as recited in claim 14. Applicant argues that because Joseph does not disclose a predefined layer number of circuit layers or a circuit portion in the voltage regulation chip (Fig. 1Bii: 135). Applicant additionally argues that the prior art of Johnson does not cure the alleged deficiencies of Joseph.
	Examiner respectfully submits that the prior art of Joseph discloses a voltage regulation chip (135) embedded within a layer (130d) containing electrical contact pads (131), and further discloses in paragraph [0018] that the voltage regulation chip (135) may be connected to the pads (131) through electrical paths that are not shown. The electrical connection between the chip and the pads may be considered a circuit, and therefore the layer (130d) containing these elements may be considered a circuit layer. Since the layer (130d) is disclosed as being present in the first substrate (132) and not in the second substrate (130), the prior art teaches the limitation “the first layer number for the first circuit portion is different from the second layer number for the second circuit portion.” Further, the only reasonable interpretation of the disclosure of Joseph is that the number of layers is predetermined. The number of circuit layers in a device cannot reasonably be determined on the fly during production of the device or after the device is fabricated. Therefore, the prior art of Joseph is considered to teach the entire limitation in question.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Erickson (U.S. Pub # 2003/0013969), Chi (U.S. Pub # 2012/0112352), Yazdani (U.S. Pub # 2015/0255434), and Cho (U.S. Pub # 2020/0286818) teach a method for fabricating a package stack structure wherein the electronic component is a semiconductor chip, and a width of the electronic component is less than a width of the first organic material substrate.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Matthew E. Gordon/
Primary Examiner, Art Unit 2892                                                                                                                                                                                                        

/GARDNER W. S. SWAN/Examiner, Art Unit 2892